Exhibit 10.1

 

Registration #2819 dated October 15, 2008

 

 

 

 

 

 

ADDENDUM #6

 

to Contract #482 dated July 09, 2000

for hydrocarbon exploration on the

Aksaz-Dolinnoe-Emir territory,

located in Tubkaragan region of the Mangistau oblast

between

Ministry of Energy and Mineral Resources of the Republic of Kazakhstan,

(Competent Body)

 

and

 

Emir Oil

Limited Liability Company

(Contractor)

 

 

 

 

 

Astana 2008

 

--------------------------------------------------------------------------------

This Addendum #6 to the Contract #482 dated 09 July 2000 for hydrocarbon
exploration on the Aksaz-Dolinnoe-Emir territory, located in Tubkaragan region
of the Mangistau oblast is signed on October 15, 2008 by Ministry of Energy and
Mineral Resources (hereinafter referred to as Competent Body) and Emir Oil
Limited Liability Company (hereinafter referred to as Contractor).

 

PREAMBLE

Whereas:

 

Contractor applied for extension of the Aksaz-Dolinnoe-Emir contract territory,
located in Munailinsky area of the Mangistau oblast,

Competent Body passed a decision to allow extension of the geological allotment
within limits of the coordinates, pointed out in the Geology and Subsoil use
Committee #16-05-2897, dated August 22, 2008 (Protocol #18, dated August 28,
2008)

 

Competent Body and the Contractor hereby agreed as follows:

 

To amend Item 4.1 of Section 4 «Contract Territory» by adding a paragraph in the
following revision: «The area of the Contract Territory including the extension
is equal to 850.3 square kilometers (210 113.705 acres) »;

 

To amend Section 7 «Work Program» by adding Item 7.1.3, that reads as follows:

«7.1.3. Work Program for the extended contract territory for investment of
$29,200,000 (twenty nine million and two hundred thousand USD) comprised by the
following financial and physical activities:

 

--------------------------------------------------------------------------------



Work Program for the Contract #482, dated July 09, 2000

For the extended contract territory

 

#

Type of Activity

 

Cost in thousands USD

2009

2010

2011

2012

1

3D Seismic

Area (sq.km.)

Cost in thousands USD

 

380

3,500

 

 

 

 

380

3,500

2

Exploration project

Cost in thousands USD

 

1

35

 

 

1

35

3

Exploration wells drilling project

Cost in thousands USD

 

 

1

35

 

 

1

35

4

Exploration drilling, test run and testing of the objects

Number of wells

Depth of the wells (running meters)

Cost in thousands USD

 

 

 

 

 

1

4,000

8,000

 

 

1

4,000

8,000

 

 

1

4,000

8,000

 

 

3

 

24,000

5

Geophysical survey of the wells

Number of wells

Cost in thousands USD

 

 

 

 

1

180

 

1

180

 

1

180

 

3

540

6

Vertical Seismic Profiling

Cost in thousands USD

 

1

330

1

350

1

350

3

1030

7

Preparation of the oilfields for production testing

Number of objects

Cost in thousands USD

 

 

 

 

1

30

 

 

 

1

30

8

Reserve calculation and validation with the State Reserves Committee

Number of reports

Cost in thousands USD

 

 

 

 

 

1

30

 

 

1

30

 

Total: thousands USD

3,500

8,580

8,560

8,560

29,200

 

 

--------------------------------------------------------------------------------

Obligations set by Addendum #5, are amended by adding the following additional
Contractor obligations:

 

  - Liquidation Fund payments in the amount, stipulated by the Contract;

- A one-time USD 200,000 (two hundred thousand) Astana Fund payment until the
end of 2010;

- Annual social payments of 50,000 (fifty thousand) USD from 2009 to 2012 in
concurrence with Mangistau Oblast Administration.

 

To amend Section 17 «Subsoil and environmental protection» by adding item 17.13
that read as follows:

«17.13. Contractor is obliged to develop necessary environmental protection
measures with specification of amount of financing, in coordination with
environmental protection agency. »

 

Appendix #1 - «Geological Allotment» is considered an integral part of Addendum
#6 to the Contract #482 dated July 09, 2000.

 

  Appendix #2 - «Work Program to the Contract #482 dated July 09, 2000 for the
extended contract territory» is considered an integral part of Addendum #6 to
the Contract #482 dated July 09, 2000.

 

This Addendum #6 is made in triplicate in State and Russian language, having an
equal legal effect and is an integral part of the Contract #482 dated July 09,
2000.

 

This Addendum #6 to the Contract #482, dated July 09, 2000 is signed in Astana
on October 15, 2008 by the authorized representatives of the parties and shall
be valid from the day of its state registration.

                

Competent Body:

 

Ministry of Energy and

Mineral Resources of the Republic of Kazakhstan

 

Signature

 

/s/ A. Batalov  

Executive Secretary

Batalov A.

Contractor:

 

Emir Oil

Limited Liability Company

 

 

Signature

 

/s/ T.K. Tolmakov

General Director

Tolmakov T.K.

 

 

--------------------------------------------------------------------------------

 

 

 

 